
	

114 HRES 383 IH: Expressing the sense of the House of Representatives regarding the appropriate award of the Purple Heart to the Marines and Sailors killed or wounded in the recent attack at the Navy Operational Support Center and Marine Corps Reserve Center and the Armed Forces Career Center in Chattanooga, Tennessee.
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 383
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Fleischmann (for himself, Mrs. Black, Mrs. Blackburn, Mr. Cooper, Mr. Cohen, Mr. DesJarlais, Mr. Duncan of Tennessee, Mr. Fincher, Mr. Roe of Tennessee, Mr. Frelinghuysen, Mr. Tom Price of Georgia, Mr. Farenthold, Mr. LoBiondo, Mr. Westmoreland, Mr. Graves of Georgia, Mr. Graves of Missouri, Mr. Rouzer, Mr. Whitfield, Ms. Jackson Lee, Mr. Young of Iowa, Mr. Meehan, Mr. Connolly, Mr. Hurd of Texas, Mr. Loudermilk, Mr. Byrne, Mr. Walker, Mr. Poe of Texas, Mr. Wilson of South Carolina, Mr. Amodei, Mr. Rooney of Florida, Mr. Griffith, Mr. Shimkus, Mr. Curbelo of Florida, Mr. Poliquin, Mr. Jones, Mr. LaMalfa, Mr. Dent, Mr. Thompson of California, Mr. Hardy, Mr. Aderholt, Mr. Sessions, Mr. Hunter, Mr. Olson, Mr. Rodney Davis of Illinois, Mr. Collins of New York, Mr. Bilirakis, Mr. Pierluisi, Mr. Harper, Mr. Weber of Texas, Mr. Duncan of South Carolina, Mr. Ted Lieu of California, Mr. Donovan, Mr. Meadows, Mr. Ryan of Ohio, Ms. Gabbard, Mr. Gohmert, Mrs. Miller of Michigan, Mr. Brooks of Alabama, Mr. Walberg, Mr. Barletta, Mr. Ashford, Mr. Jody B. Hice of Georgia, Mr. Gibbs, Mr. Katko, Mr. Sam Johnson of Texas, Mr. Huizenga of Michigan, Mr. Austin Scott of Georgia, Mr. King of Iowa, Mr. McCaul, Mr. Newhouse, Mr. Latta, Mr. Pearce, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the appropriate award of the Purple
			 Heart to the Marines and Sailors killed or wounded in the recent attack at
			 the Navy Operational Support Center and Marine Corps Reserve Center and
			 the Armed Forces Career Center in Chattanooga, Tennessee.
	
	
 Whereas, on July 16, 2015, Mohammod Youssuf Abdulazeez launched a heavily armed attack against members of the Armed Forces serving at the Navy Operational Support Center and Marine Corps Reserve Center and the Armed Forces Career Center in Chattanooga, Tennessee;
 Whereas Gunnery Sgt. Thomas Sullivan, Staff Sgt. David Wyatt, Sgt. Carson A. Holmquist, Lance Cpl. Squire Wells, and Petty Officer 2nd Class Randall Smith were killed in the attack upon the Navy Operational Support Center and Marine Corps Reserve Center;
 Whereas Mohammod Youssuf Abdulazeez, the perpetrator of the attack, was inspired and motivated by the teachings and actions of known members of foreign terrorist organizations recognized by the Department of State; and
 Whereas section 1129a of title 10, United States Code, as added by section 571 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3387), recognized circumstances under which a member of the Armed Forces on active duty who is killed or wounded in an attack by a foreign terrorist organization, or an individual or entity in communication with a foreign terrorist organization, is eligible for the award of the Purple Heart: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the July 16, 2015, attack upon members of the Armed Forces at the Navy Operational Support Center and Marine Corps Reserve Center and the Armed Forces Career Center in Chattanooga, Tennessee, clearly meets the criteria established by section 1129a of title 10, United States Code, for the award of the Purple Heart to members of the Armed Forces killed or wounded in the attack; and
 (2)the Secretary of the Navy should award the Purple Heart under such section to the members of the Marine Corps and Navy who were killed or wounded in the attack.
			
